Citation Nr: 0531198	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  95-28 100	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for chronic lumbosacral 
strain and degenerative disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from January 1976 to April 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1995 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied service connection for lumbar disc 
disease and an increased rating for lumbosacral strain.  The 
veteran testified in support of his claims at an August 1996 
RO hearing.  The veteran also rendered testimony at a 
February 1997 video conference before the undersigned.  In 
June 1998, this case was remanded by the Board for further 
development.  The case was transferred to the Newark, New 
Jersey RO.  In addition, the veteran changed representation 
to the American Legion.

In July 2003, the Board remanded this case.  In a March 2005 
rating decision, service connection for degenerative disc 
disease of the lumbar spine was granted and combined with the 
service-connected lumbosacral strain.  The 20 percent 
evaluation was confirmed and continued, but an additional 20 
percent rating was assigned for radiculopathy of the left 
lower extremity, effective March 1994, the date of claim.  

The veteran has raised the issues of an increased rating for 
post-traumatic stress disorder and entitlement to a total 
disability rating based on individual unemployability (TDIU).  
The increased rating issue should be addressed prior to the 
TDIU issue.  Both issues are referred to the agency of 
original jurisdiction (AOJ) for appropriate action.  


FINDINGS OF FACT

1.  Prior to September 23, 2002, the veteran exhibited a 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, and a loss of lateral motion 
with narrowing of joint space; but he did not have severe 
neurologic involvement.  

2.  Prior to September 26, 2003, the veteran continued to 
exhibit severe lumbosacral strain, but he did not exhibit 
more than moderate neurologic involvement nor did he have 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

3.  From September 26, 2003, the veteran exhibited no more 
than moderate disability of the lumbar spine and did not have 
any incapacitating episode of at least 6 weeks during the 
last 12 months; the veteran's motion of the thoracolumbar 
spine exceeded 30 degrees and he did not have favorable 
ankylosis of the entire thoracolumbar spine; the veteran had 
no more than moderate impairment of the sciatic nerve.  


CONCLUSIONS OF LAW

1.  Prior to September 23, 2002, the criteria for a rating of 
40 percent for chronic lumbosacral strain with degenerative 
disc disease have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 
5295 (2002).

2.  Prior to September 26, 2003, the criteria for a rating of 
40 percent for chronic lumbosacral strain with degenerative 
disc disease have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 
5295 (2003).

3.  As of September 26, 2003, the criteria for a rating of 40 
percent for chronic lumbosacral strain with degenerative disc 
disease have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.6, 4.40, 4.45, 4.7, 4.71a, Diagnostic 
Code 5295 (2003); Diagnostic Code 5293 (2003); Diagnostic 
Codes 5235-5243 (2004).

4.  The criteria for a rating in excess of 20 percent for 
sciatic impairment have not been met for the entire appeal 
period.  38 U.S.C.A. § 1155 (West 2002);  38 C.F.R. 4.124a, 
Diagnostic Code 8520 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 
 
First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
an April 2004 letter from the RO to the claimant.  In this 
case, the claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish the claim and the claimant 
was afforded additional time to submit such evidence.  Thus, 
the claimant has been provided notice of what VA was doing to 
develop the claim, notice of what the claimant could do to 
help the claim and notice of how the claim was still 
deficient.  The claimant was also provided notice that the 
claimant should submit pertinent evidence in the claimant's 
possession per 38 C.F.R. § 3.159(b)(1).  The claimant was 
advised of how and where to send this evidence and how to 
ensure that it was associated with the claim.   

The notice of VCAA did not predate initial adjudication of 
the claim.  However, the claimant was provided notice which 
was adequate.  Following the notice, the March 2005 
supplemental statement of the case (issued in July 2005) 
constituted subsequent process.  The claimant has not shown 
how the error was prejudicial.  Moreover, the essential 
fairness of the adjudication was not affected.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The claimant was 
provided VCAA content-complying notice and proper subsequent 
VA process.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).   

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.   
 
Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA and 
private records have been obtained.  The veteran has been 
examined.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  There is 
sufficient competent medical evidence of record to decide the 
claim, as set forth below.  See 38 C.F.R. § 3.159 (c)(4).   

The Board further notes that while additional records have 
been submitted, they are in reference to the raised claims of 
an increased rating for PTSD and entitlement to TDIU which 
have been referred to the AOJ.  They have no bearing on the 
issue before the Board at this time.  
 
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Background

In 1994, correspondence was received from the veteran in 
which he reported that his back disability had worsened.  

In a May 1994 letter, a private physician, D.C., D.C., stated 
that the veteran was totally disabled and was suffering from 
a lumbar disc bulge which resulted in sciatic neuritis to the 
left lower extremity.  

In June 1994, the veteran was afforded a VA examination.  It 
was noted at that time, that the veteran had originally 
injured his back during service and had reinjured his back at 
his place of employment in April 1994.  The examiner 
indicated that the veteran had had left sciatic pain, but no 
bladder nor bowel difficulties nor sexual difficulties.  The 
examiner noted that the veteran had the left side radiation 
into the hip, calf, and foot with definite paresthesia, 
numbness, and tingling.  The examiner also noted cervical 
spine complaints, but these are not service-connected.  

Physical examination revealed that the veteran performed the 
requested movements with difficulty and considerable low back 
pain.  The lower extremities were normal and symmetrical.  
The pulses were full.  Straight leg raising was positive at 
40 degrees on the right and 20 degrees on the left.  The left 
hip was very painful on rotating inwardly and outwardly more 
than 10 degrees.  Deep tendon reflexes were normal.  Babinski 
testing was normal.  The veteran had definite paraesthesia in 
the dermatome of the left L4 and L5.  The diagnosis was 
chronic low back pain with left sciatic radiation and 
symptoms increasing in severity.  X-rays revealed status post 
left hemilaminectomy at L5.  It was indicated on x-ray that 
degenerative disc disease at L4-L5 could not be excluded.  

In August 1994, a medical report was received from Dr. D.C.  
The veteran reported that he had a constant, sometimes sharp 
and sometimes dull shooting pain with extreme burning and 
spasms in the left thigh, knee, and foot and both sides of 
the lower back.  The veteran related that his symptoms were 
aggravated in the evening and on movement.  Range of motion 
testing of the lumbar spine showed extension to 25 degrees, 
flexion to 23 degrees, left lateral flexion to 15 degrees, 
and right lateral flexion to 30 degrees.  Hip, knee, and 
ankle muscles were slightly weak.  Bechterew's Test was 
positive bilaterally which implied the possibility of early 
lumbosacral and intervertebral disc involvement on both 
sides.  Braggard's test produced pain bilaterally in the 
lower back upon sharp traction of the sciatic nerve.  This 
indicated potential sciatic neuromuscular or mechanical nerve 
impingement in the lumbosacral spine on both sides.  Ely's 
maneuver was marginally restricted bilaterally.  This was 
possibly associated with slight contracture or spasm of the 
lateral thigh muscles or low back neuromuscular lesion on 
both sides.  Flexion of both hips produced contralateral 
radicular pain tending to indicate primary sciatic neuritis 
bilaterally.  Goldthwaite's Test was positive bilaterally 
which implied the possibility of early sacroiliac ligamentous 
lesion (as opposed to the lumbar spine) at L4 and L5.  
Lasegue' s test produced sharp pain in response on the left 
side with restricted movement, limited to 25 degrees.  The 
other side produced slight discomfort with restricted 
movement, limited to 58 degrees.  This suggested lumbar 
intervertebral disc disorder, acute low back sprain on the 
left, and the potential of a similar lesion on the right.  
Posture was normal.  Palpation caused mild to moderate pain.  

X-rays revealed progressive collapse of the intervertebral 
disc spacing at L4 and L5.  Collapse of the intervertebral 
spacing was evidence at L5 and S1.  There was definite bony 
impingement (narrowing) affecting the nerves on the left side 
at L4 and L5.  There appeared to be severe nerve impingement 
on the left side at L5 and S1.  There was a moderate 
retrolisthesis with L5 slipping backwards over the sacral 
base.  This indicated slight disruption or sprain of the 
anterior longitudinal spinal ligament.  The vertebrae at L4 
and L5 demonstrated significant subluxation.  Hypermobile 
motor units were noted at L1, L2, L3, L4, and L5 vertebral 
levels.  The diagnosis was accident from strenuous movements; 
a marked subluxation complex of the low back spinal 
structures accompanied by sprain/strain, radiculitis and 
involvement of the corresponding lumbosacral articulations.
 
September 1994 private x-rays revealed disc herniation 
centrally to the left side at L5-S1.  There was mild 
narrowing of the L5-S1 neural foramen.  Disc bulging without 
herniation was present at L4-L5.  There was no compromise of 
neural structures at this level.  

A Workers' Compensation report dated April 1995 revealed that 
the veteran had reported that he suffered a back injury in 
April 1994.  However, it also showed that the veteran had a 
preexisting service back disability and that his work-related 
disability had apparently improved within days.  As such, the 
claim was denied.  In August 1996, the previous denial of 
Workers' Compensation benefits was affirmed.  

An August 1996 magnetic resonance imaging (MRI) revealed that 
the veteran had a small left paracentral contained disc 
herniation at the L5-S1 level with mild impression upon the 
proximal left S1 nerve root; tiny posterocentral contained 
disc herniation at the L4-L5 level without evidence of neural 
compromise; and mild to moderate disc desiccation at the L4-
L5 and L5-S1 levels.  

A private August 1996 EMG revealed that the veteran had S1 
radiculopathy and incidental loss of sural nerve potentials.  

A November 1996 MRI revealed a small L5-S1 herniated nucleus 
pulposus, central and extending to the left side, which had 
decreased in size since last examination as well as an L4-L5 
disc bulge which was compatible with a radial tear of the 
annulus fibrosus without nerve root compression.  

In August 1996, the veteran testified at a hearing at the RO 
before a hearing officer.  The veteran related that he hurt 
his back during service and again in 1994 while lifting a 
heavy object.  He indicated that he thought that his previous 
injury made him more susceptible to the reinjury.  Currently, 
he reported having low back pain and muscle spasm.  He also 
reported restricted movement.  He stated that he had worn 
back braces and used a cane off and on.  He related that he 
always wore a back brace.  

From 1996 to 1997, the veteran was treated by Dr. D.W. for 
complained of low back and left leg pain

In a January 1997 letter, D.N., D.C., stated that the veteran 
was treated at his clinic in November 1996 for complaints of 
low back and left leg pain.  After reviewing a magnetic 
resonance imaging (MRI), he was diagnosed with multiple 
herniated discs at L4-L5-S1 levels.  He underwent moist heat 
and electric muscle stimulation treatments from November to 
December 1996.

In February 1998, the veteran testified at a video conference 
hearing.  At that time, the veteran reported that he had 
recently undergone treatment for his low back disability and 
that he had pain and limited motion of his back.  He also 
related that he had muscle spasms and wore a back brace when 
he worked.  He indicated that his physical activities to 
include walking were limited.  He also stated that back pain 
woke him up at night.  The veteran related that his symptoms 
worsened everyday.  

In June 1999, the veteran was afforded a VA brain and spinal 
cord examination.  Physical examination revealed mild 
tenderness and spasms of the paraspinal muscles of the lumbar 
spine.  The veteran could forward flex to 70 degrees, extend 
to 20 degrees, laterally rotate to 20 degrees, and laterally 
flex to 20 degrees.  There was no instability of the lumbar 
spine region.  No weakness, loss of reflexes or specific 
sensory deficit was demonstrated on neurological examination.  
It was the examiner's opinion that the radicular symptoms or 
herniated disc and low back pain started after his inservice 
accident.  His work-related injury aggravated the service 
injury.  There was no evidence of real fatigability nor 
incoordination.  The veteran was prone to exacerbations of 
the lower back condition with some days being worse than 
others.  The examiner stated that it was not possible to 
predict the degrees of restricted range of motion during 
flare-ups.  In a September 1999 addendum, the examiner stated 
that the veteran's lumbosacral strain did not cause or 
predispose the veteran to develop degenerative joint disease.  

VA outpatient records show that the veteran was treated for 
low back pain in March, April, and May 2002.  He was also 
treated for radicular symptoms.  An April 2002 MRI revealed 
mild disease at L4-L5 and L5-S1, but no central spinal canal 
stenosis or neuroforamen.  There was a posterior L4-L5 disc 
annular tear.  Examination in May 2002 showed forward flexion 
to 60 degrees, extension to 20 degrees and lateral rotation 
to 20 degrees.  Neurological examination showed tenderness 
and spasm of the lumbar paraspinal muscles but symmetrical 
deep tendon reflexes, including ankle reflexes, and 5/5 motor 
power in the extremities.  There was no evidence of 
fatigability or incoordination.

VA outpatient treatment records of 2003 to 2005 show 
continuing low back complaints.  In March 2004 neurological 
examination was normal.

A June 2004 private computerized tomography revealed that at 
L5-S1, there was a mild asymmetric bulging disc as well as 
mild posterior osteophytes.  There was narrowing of the 
bilateral neural foramina by posterior osteophytes.  At L4-
L5, there was mild bulging discs as well as minimal posterior 
osteophytes.  

In a June 2004 letter, L.D., M.D., indicated that he had 
examined the veteran.  With regard to his low back, the 
veteran had pain in his low back.  There was no superficial 
tenderness.  There was no sciatic notch tenderness.  He had a 
very positive straight leg raise around 45 degrees on the 
left and 80 degrees on the right.  Hip flexion was only 
painful on the left as was Patrick's maneuver.  The veteran 
had intact motor function.  Sensation was diminished in an L-
5 dermatomal distribution.  X-rays revealed near bone on bone 
collapse of the L5-S1 disc space.  He might have a pars 
fracture.  

In October 2004, the veteran was afforded a VA examination.  
It was noted that the veteran had radicular symptoms down the 
left side.  He could ambulate approximately one block with 
difficulty.  Examination revealed that the veteran could 
ambulate with the help of a cane.  He had tenderness and 
spasms in the lumbar spine region.  Forward flexion was to 40 
degrees, extension was to 10 degrees, lateral rotation was to 
15 degrees. Neurological examination reveled decreased 
pinprick sensation on the outer margin of the left lower 
extremity.  Motor strength was 5/5.  The veteran's gait was 
antalgic.  Ankle reflexes were preserved.  The examiner 
opined that it was more likely than not that the lower back 
strain/sprain as well as the degenerative disc disease 
occurred as a result of the service-connected injury.  The 
veteran clearly demonstrated evidence of reduced endurance of 
a moderate severity.  He was prone for progression of his 
condition.  

A May 2004 statement from the veteran's wife has been 
received.  In that statement, she related that the veteran 
was injured during service.  Over the years, his back had 
worsened.  She stated that she had witnessed his pain and leg 
cramps.  

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held 
that VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful 
on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The Board noted that the guidance provided by the 
Court in DeLuca must be followed in adjudicating claims where 
a rating under the diagnostic codes governing limitation of 
motion should be considered.  However, the Board notes that 
the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
should only be considered in conjunction with the Diagnostic 
Codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint. 38 C.F.R. § 4.59.

The Board notes that the schedular criteria for rating the 
spine have been amended twice during the pendency of the 
veteran's appeal.  The rating criteria pertaining to 
intervertebral disc syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, was amended effective September 23, 
2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  
Second, effective September 26, 2003, the rating criteria for 
evaluating other spine disorders were amended.  See 68 Fed. 
Reg. 51,454-51,458 (August 27, 2003); see also corrections at 
69 Fed. Reg. 32, 449 (June 10, 2004).  More specifically, 
effective September 23, 2002, VA amended the criteria for 
rating intervertebral disc syndrome only, but continued to 
evaluate that disease under Diagnostic Code 5293.  See 67 
Fed. Reg. 54, 345 (Aug. 22, 2002) (codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003)).  Effective September 26, 
2003, VA updated the entire section of the rating schedule 
that addresses disabilities of the spine.  This update 
included a renumbering of the diagnostic codes pertinent to 
back ratings.  According to that renumbering, Diagnostic Code 
5237 now governs ratings of lumbosacral strain, Diagnostic 
Code 5239 governs ratings of spondylolisthesis or segmental 
instability, and Diagnostic Code 5243 governs ratings of 
intervertebral disc syndrome.  See 68 Fed. Reg. 51,443 (Aug. 
27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2004)).

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 
79 (1997).  The revised amended versions may only be applied 
as of their effective date and, before that time, only the 
former version of the regulation should be applied.  
VAOPGCPREC 3-2000 (Apr. 10, 2000).  

As such, the Board will assess the severity of the veteran's 
service-connected low back disability under both the former 
and revised criteria pertaining to ratings of the spine.  The 
Board notes at this juncture that the veteran is not service-
connected for cervical spine disability.  Thus, although he 
has cervical spine disability, the evidence regarding the 
level of severity of that disability is not for consideration 
in rating his low back disability.  

Prior to September 23, 2002

Under Diagnostic Code 5292, effective prior to September 26, 
2003, moderate limitation of motion of the lumbar spine 
warrants a 20 percent disability rating, and severe 
limitation of motion of the lumbar spine warrants a 40 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002).

Under Diagnostic Code 5295, effective prior to September 26, 
2003, a 20 percent rating is provided for lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position.  A 40 
percent rating is warranted for severe disability with 
listing of whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, a loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Under Diagnostic Code 5293, effective prior to September 23, 
2002, a 20 percent rating is provided for moderate 
intervertebral disc syndrome with recurring attacks; a 40 
percent rating is provided for severe intervertebral disc 
syndrome with recurring attacks with intermittent relief; and 
a 60 percent rating is provided for pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk or other neurological 
findings appropriate to site of diseased disc and little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

A review of the evidence shows that prior to September 23, 
2002, range of motion testing on flexion ranged from slight 
to severe limitation.  On extension, it was moderate.  On 
lateral bending, it was moderate.  The veteran demonstrated 
pain.  

In order for a higher rating to be warranted under Diagnostic 
Code 5292, there must be severe limitation of motion of the 
lumbar spine.  The veteran exhibited severe limitation of 
motion on one examination in August 1994, in one direction.  
However, overall, even considering the directives of DeLuca, 
his range of motion was moderate.  Thus, a higher rating is 
not warranted under that code.  

In order for a higher rating to be warranted under Diagnostic 
Code 5295, there must be severe disability with listing of 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, a loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  

A review of the evidence does not show that the veteran had 
listing of whole spine to the opposite, however, he did have 
a positive Goldthwaite's sign.  In addition, at times, he 
demonstrated marked limitation of forward bending in a 
standing position.  He also had a loss of lateral motion to a 
moderate degree.  X-rays showed narrowing of joint space.  
Overall, and taking into consideration DeLuca, the criteria 
for a higher 40 percent rating was warranted.  

In order for a rating in excess of 40 percent to be 
warranted, the veteran would need to meet the criteria for 60 
percent under Diagnostic Code 5293.  The veteran clearly was 
showing signs of neurologic involvement; the involvement was 
described as being early.  The veteran had muscle spasm and 
sciatic neuropathy with pain, but he did not have absent 
ankle jerk or little intermittent relief and motor strength 
was normal.  Further, the veteran has been assigned a 
separate compensable evaluation for the sciatica alone, 
dating back to 1994.  Thus, a higher rating is not warranted 
under that Diagnostic Code 5293.

Accordingly, a rating of 40 percent, but no more, is 
warranted under Diagnostic Code 5295, prior to September 23, 
2002.  

September 23, 2002 through September 25, 2003

The revised, or "new," criteria pertaining to ratings for 
intervertebral disc syndrome, under Diagnostic Code 5293 were 
amended effective from September 23, 2002.  The revisions 
were designed to accommodate acute exacerbations or flare-ups 
of disc disease.  As such, the revised regulations provided 
that intervertebral disc syndrome (preoperatively or 
postoperatively) should be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  The revised rating 
schedule for rating intervertebral disc syndrome is as 
follows:

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes: 

A 20 percent rating is assigned for incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  A 40 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.  With incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months, a 60 percent 
rating is warranted.  
 
The Notes indicate that an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

The Board must consider both the criteria in effect prior to 
September 23, 2002, and the criteria which came into effect 
as of September 23, 2002.  The rating criteria under 
Diagnostic Codes 5292 and 5295 is the same under both 
versions.  

As noted, the veteran has been assigned a 40 percent rating 
for lumbosacral strain.  A 40 percent rating is the highest 
rating available under Diagnostic Codes 5292 and 5295.  

In order for a higher rating to be warranted under the old 
version of Diagnostic Code 5293, there must be severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  The veteran did not demonstrate a 
severe level of disability.  The veteran demonstrated 
radiculopathy and pain but had intact ankle reflexes and 
intact strength.  He also had a posterior L4-L5 disc annular 
tear, but during this period of time , an MRI revealed mild 
disease at L4-L5 and L5-S1, and no central spinal canal 
stenosis or neuroforamen.  The evidence does not show overall 
severe impairment.  Also, as noted, his sciatica has been 
separately rated.  

Thus, a higher rating is not warranted under that version of 
Diagnostic Code 5293.  

Under the new criteria, the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, a higher 
rating requires incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  
During the 12 month period, the record does not show that an 
actual flare-up occurred which required bedrest and had a 
total duration of at least 6 weeks.  Thus, a higher rating is 
not warranted based on incapacitating episodes.

From September 26, 2003

Effective September 26, 2003, the regulations were further 
revised for rating disabilities of the spine, other than for 
intervertebral disc syndrome.  Under the revised spinal 
regulations, now found at Diagnostic Code 5235 to Diagnostic 
Code 5243, the Board is directed to consider a General Rating 
Formula for Diseases and Injuries of the Spine as follows:

General Rating Formula for Diseases and Injuries of the 
Spine:

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):

According to the general rating formula, a 40 percent 
evaluation is to be assigned for unfavorable ankylosis of the 
entire cervical spine; or forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation is to be assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2004).  

A 100 percent evaluation is to be assigned for unfavorable 
ankylosis of the entire spine.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, entire 
thoracolumbar spine, or entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurological symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243, Note (5) (2004).  

The formula for rating intervertebral disc syndrome was moved 
from Diagnostic Code 5293 to Diagnostic Code 5243, but 
reiterates the language of the September 23, 2002 regulatory 
amendment, noted above.  See 68 Fed. Reg. 51,443 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a (2004)).  
 
Any associated objective neurological abnormalities, 
including but not limited to bowel or bladder impairment, are 
to be evaluated separately under an appropriate diagnostic 
code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note 
(1) (2004).  

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

The Board must consider both the criteria in effect prior to 
September 23, 2002, the criteria which came into effect as of 
September 23, 2002, and the criteria which became effective 
September 26, 2003.  

Criteria Prior to September 23, 2002

In applying the old criteria, again, the veteran is now in 
receipt of the highest rating available for lumbosacral 
strain under Diagnostic Code 5295; the evidence does not show 
any lessening of the signs and symptoms with regard to the 
criteria of Diagnostic Code 5295.  A higher rating based on 
limitation of motion is not available under the rating 
schedule.  

In order for a higher rating to be warranted under the former 
version of Diagnostic Code 5293, there must be severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  The veteran did not demonstrate a 
severe level of disability.  There was lumbar radiculopathy 
and muscle spasm.  However, ankle reflexes were preserved, 
and motor strength was intact.  Moreover, the sciatica has 
been separately rated.  Thus, a higher rating is not 
warranted under that version of Diagnostic Code 5293.  

Incapacitating Episodes Criteria Effective September 23, 2002

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a higher rating requires 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  During the 12 month period, 
the record does not show that this was the case.  Thus, a 
higher rating is not warranted based on incapacitating 
episodes.

New Criteria From September 26, 2003

Under the newest version of the rating schedule, in order for 
a higher rating to be warranted, there must be unfavorable 
ankylosis of at least the entire thoracolumbar spine.  The 
veteran is able to move his thoracolumbar and there is no 
ankylosis.  Thus, a higher rating may not be assigned on that 
basis.  

The Board has also considered whether there are any 
associated objective neurological abnormalities, including 
but not limited to bowel or bladder impairment, which may be 
evaluated separately under an appropriate diagnostic code.  

The veteran does not have bowel or bladder impairment.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 
(2004).  The maximum rating which may be assigned for 
neuritis not characterized by organic changes as noted above 
will be that for moderate, or with sciatic nerve involvement, 
for moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 
(2004).

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a (2004).  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree. Id.  The ratings for peripheral nerves are 
for unilateral involvement; when bilateral, they are combined 
with application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate" and "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  38 
C.F.R. §§ 4.2, 4.6 (2004).
 
Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore, neuritis and 
neuralgia of that nerve.  38 U.S.C.A. § 4.124a, Diagnostic 
Code 8520 (2004).  Complete paralysis of the sciatic nerve, 
which is rated as 80 percent disabling, contemplates foot 
dangling and dropping, no active movement possible of muscles 
below the knee, and flexion of the knee weakened or (very 
rarely) lost.  Id.  Disability ratings of 10 percent, 20 
percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively. Id.  A 60 percent rating is warranted 
for severe incomplete paralysis with marked muscular atrophy.  
Id.  Further, DC 8620 refers to neuritis of the sciatic nerve 
and DC Code 8720 refers to neuralgia of the sciatic nerve.

The veteran has lumbar radiculopathy which causes radiation 
of pain down his left lower extremity.  He has been assigned 
a 20 percent rating.  In order for a 40 percent rating to be 
warranted, the level of impairment would have to be 
moderately severe.  The veteran does not have sciatic notch 
tenderness.  His strength is intact.  His ankle reflexes are 
intact.  He does have neurologic involvement.  However, his 
disability level was described as being moderate.  The Board 
finds that his 20 percent rating adequately encompasses his 
current level of severity for impairment of the sciatic 
nerve.  

Thus, the Board finds that a 40 percent rating is warranted 
under Diagnostic Code 5295 for the entire appeal period.  The 
current 20 percent rating for moderate impairment of the 
sciatic nerve remains proper.  


ORDER

Prior to September 23, 2002, a rating of 40 percent for 
chronic lumbosacral strain with degenerative disc disease is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.    

From September 23, 2002 and prior to September 26, 2003, a 
rating of 40 percent for chronic lumbosacral strain with 
degenerative disc disease is granted, subject to the law and 
regulations governing the payment of monetary benefits.  

As of September 26, 2003, a rating of 40 percent for chronic 
lumbosacral strain with degenerative disc disease is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.

A rating in excess of 20 percent for sciatic impairment is 
denied.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


